DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In para 0044, “…inaccuracies in the in the metrology…” seems to be a typo.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claim 1 recites a method for quantifying sensitivity of metrology to process variation comprising:  generating a metrology landscape; and calculating a sensitivity metric directly based on said metrology landscape, said sensitivity metric quantifying a sensitivity of said metrology landscape to process variation involved in manufacture of said semiconductor wafer.
	Claim 10 recites a system for quantifying sensitivity of metrology to process variation comprising: a sensitivity metric calculator operative to receive said metrology landscape and to calculate a sensitivity metric directly based on said metrology landscape, said sensitivity metric quantifying a sensitivity of said metrology landscape to process variation involved in manufacture of said semiconductor wafer.
Claim 20 recites a system for quantifying components of metrology, comprising:  a landscape decomposer operative to decompose said metrology landscape at least into components thereof arising from systematic and non-systematic errors, to quantify a contribution of at least one of said components to said metrology landscape and to correct said metrology landscape by removing therefrom said contribution.
The limitations of generating metrology landscape and calculating sensitivity metric based on the metrology landscape and the limitation of decomposing the metrology landscape into components arising from systematic and non-systematic errors to quantify a contribution of said components and removing the contribution are steps that under their broadest reasonable interpretation, perform mathematical calculations. The recited determining and training steps are mathematical operations under the broadest reasonable interpretation of the claim language in light of the specification. The claimed mathematical calculations then fall under the “mathematical concepts” grouping of abstract ideas (see MPEP 2106.04(a)(2)). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation of performing metrology on a wafer does not amount to significantly more than judicial exception.
Dependent claims 2-9, 11-15 and 21-23 recite mathematical operations under the broadest reasonable interpretation of the claim language in light of the specification. The claimed mathematical calculations then fall under the “mathematical concepts” grouping of abstract ideas (see MPEP 2106.04(a)(2)). Accordingly, the claims recite abstract ideas.
The judicial exception is not integrated into a practical application because the claim does not recite any additional elements. Accordingly, the abstract idea is not integrated into a practical application because no meaningful limits are imposed on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the claim does not recite any additional elements. Thus, the additional elements, either alone or in combination, do not amount to “significantly more” than the judicial exception. The claim is therefore not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peled et al. (Peled) (2019/0074227) in view of Marciano et al. (Marciano) (2016/0313658).
Regarding claim 1, Peled discloses a method (Fig. 1) for quantifying sensitivity of metrology to process variation comprising: performing metrology, by a metrology tool (90), on at least one metrology target located at at least one site on a semiconductor wafer, thereby generating a metrology landscape (para 0022, 0023, quantifying the dependency of metrology measurement results on measurement parameters, the “landscape approach”).  Although Peled does not explicitly disclose calculating a sensitivity metric directly based on said metrology landscape, said sensitivity metric quantifying a sensitivity of said metrology landscape to process variation involved in manufacture of said semiconductor wafer, Peled does disclose the quantification of the process variation used to optimize the metrology response (para 0023).  Marciano discloses process variation in terms of sensitivity landscape in manufacture of semiconductor wafer (abstract).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Peled and Marciano to calculate a sensitivity metric directly based on said metrology landscape, said sensitivity metric quantifying a sensitivity of said metrology landscape to process variation involved in manufacture of said semiconductor wafer in order to efficiently adjust metrology measurement parameters with respect to process variation and avoid delays as taught by Peled in para 0021.
Regarding claim 10, Peled discloses a system (Fig. 1) for quantifying sensitivity of metrology to process variation comprising: a metrology tool (90) operative to perform metrology on at least one metrology target located at at least one site on a semiconductor wafer, said metrology tool generating a metrology landscape (para 0022, 0023).  Although Peled does not disclose a sensitivity metric calculator operative to receive said metrology landscape and to calculate a sensitivity metric directly based on said metrology landscape, said sensitivity metric quantifying a sensitivity of said metrology landscape to process variation involved in manufacture of said semiconductor wafer, Peled does disclose the quantification of the process variation used to optimize the metrology response (para 0023).  Marciano discloses process variation in terms of sensitivity landscape in manufacture of semiconductor wafer (abstract).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Peled and Marciano to provide a sensitivity metric directly based on said metrology landscape, said sensitivity metric quantifying a sensitivity of said metrology landscape to process variation involved in manufacture of said semiconductor wafer in order to efficiently adjust metrology measurement parameters with respect to process variation and avoid delays as taught by Peled in para 0021.
Allowable Subject Matter
Claims 20-23 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 set forth in this Office Action.
Claims 2-9 and 11-15 would be allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claims and rewritten or amended to overcome the rejections under 35 U.S.C. 101 set forth in this Office Action.
Regarding claim 20, none of the prior art of record teaches or discloses a system for quantifying components of metrology, comprising:  a landscape decomposer operative to decompose said metrology landscape at least into components thereof arising from systematic and non-systematic errors, to quantify a contribution of at least one of said components to said metrology landscape and to correct said metrology landscape by removing therefrom said contribution.
Peled et al. discloses a metrology tool operative to perform metrology on a semiconductor wafer and to output a metrology landscape (para 0022, 0023), but does not disclose a landscape decomposer as claimed.
Marciano et al. (2020/0241428) discloses quantifying metrology sensitivity to process variation (Fig. 5 and 6, para 0075-0083).  However, Marciano et al. is not available as a prior art.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	December 10, 2022